t c summary opinion united_states tax_court paul chen petitioner v commissioner of internal revenue respondent docket no 14798-16s filed date paul chen pro_se jason t scott for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’ sec_2014 federal_income_tax after a concession the issue for decision is whether petitioner is entitled to deduct dollar_figure as a commission rebate on hi sec_2014 schedule c profit or loss from business background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in california when his petition was timely filed during the year in issue petitioner was a real_estate broker and earned client commissions from purchases and sales of real_estate petitioner had agreements with clients whereby he would rebate a portion of the commission earned if the continued internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioner concedes that he received and failed to report dollar_figure in non- employee income for as determined in the notice_of_deficiency other adjustments in the notice_of_deficiency are computational and will be resolved by the court’s conclusion on the deduction issue client performed most of the work with respect to finding a property to purchase or showing a property for sale the rebate amount was computed as percentage of the total commission earned by petitioner in petitioner entered into a commission rebate agreement with his client jackson yuen in date mr yuen purchased a house for dollar_figure and petitioner received a commission of dollar_figure from this transaction on date petitioner wrote a check payable to mr yuen for dollar_figure pursuant to the commission rebate agreement for taxable_year four forms 1099-misc miscellaneous income were issued to petitioner as follows intero lincoln castle view realty d b a intero reporting nonemployee compensation of dollar_figure meritage homes of california inc reporting nonemployee compensation of dollar_figure nrt west reporting nonemployee compensation of dollar_figure and taylor morrison 3the agreement dated date reflects the following commission rebate structure for a purchase_price of up to dollar_figure the client receives a rebate equal to of petitioner’s commission for a purchase_price of dollar_figure to dollar_figure the client receives a rebate equal to of petitioner’s commission for a purchase_price of dollar_figure million to dollar_figure the client receives a rebate equal to of petitioner’s commission for a purchase_price of dollar_figure million to dollar_figure the client receives a rebate equal to of petitioner’s commission and for a purchase_price greater than dollar_figure million the client receives a rebate equal to of petitioner’s commission california llc northern california division reporting nonemployee compensation of dollar_figure petitioner timely filed a form_1040 u s individual_income_tax_return attaching a schedule c under the business name angel investment realty petitioner reported dollar_figure in gross_receipts and total expenses of dollar_figure including dollar_figure for commissions and fees paid in the notice_of_deficiency respondent determined that petitioner had failed to report dollar_figure in taxable_income the difference between the dollar_figure total amount reported on the forms 1099-misc issued to petitioner for and the dollar_figure reported as schedule c gross_receipts on petitioner’ sec_2014 form_1040 respondent did not disallow any of the deductions claimed on petitioner’s schedule c petitioner timely filed a petition in which he conceded that he had failed to report dollar_figure in taxable_income asserting that he is entitled to an additional deduction for a commission rebate paid at trial petitioner asserted that he had an additional corresponding deduction of dollar_figure representing the commission rebate he paid to mr yuen 4dollar_figure dollar_figure dollar_figure dollar_figure' dollar_figure 5petitioner asserted in his petition that for i omitted one income commission from a client totaling to dollar_figure however i did credit some of my continued petitioner asserted that he kept records of the commissions received and corresponding commission rebates paid to clients for taxable_year and that he did not bring these records to court but could provide them to respondent at the conclusion of the trial the court ordered that the record would remain open and provided petitioner additional time to provide respondent with copies of canceled checks or any other documentation to substantiate the dollar_figure subsequently respondent filed a status report in which he asserts that petitioner provided copies of documents six canceled checks and one document titled instructions for disbursement of commission purportedly reflecting seven instances in which petitioner paid commission rebates to buyers the amounts reflected on these documents total dollar_figure respondent asserts that g iven that the new information provided by petitioner purportedly substantiates an amount less than the already allowed deduction it remains respondent’ sec_5 continued commission to the buyer for this particular client i gave the client credit and check in the total amount of dollar_figure at trial petitioner asserted that the deduction was for a commission rebate of dollar_figure paid to mr yuen and provided a copy of the check payable to mr yuen reflecting this amount position that petitioner has not provided substantiation for the additional_amount claimed discussion deductions are a matter of legislative grace and a taxpayer is required to maintain records sufficient to substantiate expenses underlying deductions claimed on his or her return sec_6001 sec_1_6001-1 income_tax regs see 292_us_435 sec_162 generally allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general no deduction is permitted for personal living or family_expenses sec_262 the taxpayer bears the burden of proving that expenses were of a business nature rather than personal and that they were ordinary and necessary rule a welch v helvering u s if the taxpayer is able to establish that he paid_or_incurred a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see cohan v 6petitioner did not file a status report or otherwise express disagreement with respondent’s status report subsequently the court closed the record and deemed the matter submitted commissioner 39_f2d_540 2d cir see also 85_tc_731 petitioner seeks to deduct dollar_figure as a commission expense in addition to the deduction of dollar_figure for commissions and fees already claimed on his schedule c petitioner has not provided any evidence to prove that the dollar_figure was not included as part of the claimed deduction of dollar_figure therefore we conclude that petitioner has not satisfied his burden_of_proof and he is not entitled to this additional deduction to reflect the foregoing decision will be entered for respondent
